Title: To Thomas Jefferson from Joseph Dougherty, 14 March 1803
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Sir
                            
            City of Washington Mar. 14th 1803
          
          The family is all well and Lives tranquil Sir. Stable jacks master is now here from the Easternshore. He proposes. the following terms to sell his Servant he will furnish me with a copy of his Uncles will who is Dead About four years & four months. jack was borne a slave under him and at his Death was to serve this Wm. Legg his present Master twelve years. At the Expiration of which time he is to be free.
          By this infirmation he has Seven years & eight months to Serve for which time he asks 210 Dollars. that is 30 D per year, but Sir. he may be bot for 200 Dollars I could Sir. give him no Satisfactory Ansr. without your approbation
          I Hope Sir. we to our great satisfaction we will heare that you had a safe journey and is well.   I am Sir
          your moste obedt. Servt.
          
            Jos. Dougherty
          
        